Citation Nr: 1548248	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, including as due to service-connected left knee sprain.

2.  Entitlement to service connection for a low back disability, including as due to service-connected left knee sprain.

3.  Entitlement to service connection for a right hip disability, including as due to service-connected left knee sprain.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Accredited Agent


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to November 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO in Los Angeles, California, which, in pertinent part, denied service connection for the issues on appeal.

In November 2015, the RO issued a statement of the case (SOC) in which the issues of service connection for right knee, left leg, and right leg disabilities were addressed.  To date, the appeal as to these issues has not been perfected and the issues have not been certified to the Board; therefore, under the circumstances of this case, the Board declines to take jurisdiction over these issues at this time.

A September 2013 report of general information conveys that the Veteran raised the issue of service connection for plantar warts.  To date, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.



REMAND

Service Connection for Bilateral Foot, Low Back, and Right Hip Disabilities, Including Secondary to Service-Connected Left Knee Sprain

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the April 2014 substantive appeal, via VA Form 9, the Veteran's representative advanced that any currently diagnosed bilateral foot, low back, and/or right hip disability may have been caused or aggravated by the service-connected left knee sprain, including as due to altered gait and weight bearing.  As no secondary service connection opinion has yet been rendered as to any of the issues on appeal, the Board finds remand to obtain such opinions warranted.

Further, the Board finds that new direct service connection opinions are also necessary.  As the Veteran did not previously receive a VA hip examination, no direct service connection opinion has yet been obtained.  In October 2010, the Veteran received a VA foot and back examination.  While the Veteran was diagnosed with right foot strain, no opinion was rendered as to whether the disability was related to service, including to the in-service injuries advanced by the Veteran during the examination.  As such, an initial direct service connection opinion regarding the right foot is necessary.

As to the diagnosed low back and left foot disabilities, the VA examiner rendered negative nexus opinions based on the absence of treatment records from the 1980s until on or about 2007.  While the Board may weigh the absence of contemporaneous medical evidence as one factor, among others, against the lay evidence in determining credibility, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board finds new direct service connection opinions addressing more than the absence of contemporaneous medical records would be helpful in deciding the service connection for low back and left foot issues.

In addition, the Veteran's service treatment records reflect that during service the Veteran fell in the barracks and sustained a back injury.  In the RO's examination request, it was specifically noted that the VA examiner should address whether any currently diagnosed low back disability was related to this in-service back injury.  The VA examination opinion reflects that the VA examiner only considered the Veteran's assertion of having back pain caused by helicopter jumping/repelling.  As such, a VA direct service connection opinion concerning the Veteran's in-service barracks fall and its relation to a currently diagnosed low back disability is needed. 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should obtain any outstanding VA treatment records for the period from March 2013.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment (medical) records concerning the treatment of the Veteran's orthopedic disabilities, not currently associated with the record, for the period from March 2013.

2.  Schedule the appropriate VA orthopedic/spinal examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Left and Right Foot

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right and/or left foot disability had its onset during a period of active service, including as due to the Veteran's complaints of left foot pain in service, and the advanced in-service hiking injuries?  In rendering this direct opinion, the VA examiner should discuss more than the absence of contemporaneous medical records, such as possible causes of the disabilities and any current medical research/literature.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee disability caused a currently diagnosed left and/or right foot disability, including as due to altered gait?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee disability aggravated (that is, permanently worsened in severity) a currently diagnosed left and/or right foot disability, including as due to altered gait?

Low Back

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed low back disability had its onset during a period of active service, including as due to the Veteran's fall in the barracks during service, and the advanced in-service helicopter repelling/parachuting injuries?  In rendering this direct opinion, the VA examiner should discuss more than the absence of contemporaneous medical records, such as other possible causes of the disabilities and any current medical research/literature.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee disability caused a currently diagnosed low back disability, including as due to altered gait?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee disability aggravated (that is, permanently worsened in severity) a currently diagnosed low back disability, including as due to altered gait?


Right Hip

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right hip disability had its onset during a period of active service?  In rendering this direct opinion, the VA examiner should discuss more than the absence of contemporaneous medical records, such as other possible causes of the disabilities and any current medical research/literature.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee disability caused a currently diagnosed right hip disability, including as due to altered gait?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee disability aggravated (that is, permanently worsened in severity) a currently diagnosed right hip disability, including as due to altered gait?

If it is the examiner's opinion that there is aggravation of a currently diagnosed low back, right hip and/or right or left foot disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then, readjudicate the issues of service connection for low back, right hip, and bilateral foot disabilities, including as due to service-connected left knee sprain.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






